NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 14-1143
                                   _______________

                                WILLIAM WALLACE,

                                       Appellant

                                           v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; MARJORIE
CLOMAN; MELANIE DUNCAN; JOSEPH M. HANKINS; BRITT HANKINS & MOUGHAN;
CRAIG CLIFFORD; ROBERT MUNDY; LEONARD BRODY; SUBURBAN ORTHOPAEDIC
                    SPECIALISTS P.C.; LISE LUBORSKY

                                   _______________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                   (No. 2-13-cv-03867)
                      District Judge: Honorable Lawrence F. Stengel
                                   _______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  December 8, 2014

              Before: FUENTES, FISHER, and KRAUSE, Circuit Judges

                              (Filed: December 18, 2014)

                                   _______________

                                       OPINION



 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
FUENTES, Circuit Judge:

       Plaintiff William Wallace appeals from the District Court’s dismissal of his suit

with prejudice.

       According to Wallace, defendant Marjorie Cloman was driving negligently when

her car struck him while walking near his home, causing him serious injuries. Wallace’s

insurer State Farm mostly denied coverage, allegedly because Cloman, State Farm, its

lawyers, and its doctors—all defendants in this case—colluded to misrepresent the

accident and his injuries. Wallace then filed five successive actions in Pennsylvania state

court arising from the accident with Cloman. This suit is the latest of those actions.

Wallace’s complaint brings eight state law claims: (1) bad faith denial of insurance

benefits against State Farm; (2) breach of the insurance policy against State Farm; (3)

negligence against Cloman; (4) an unspecified common law claim relating to Wallace’s

expenditure of “needless” litigation costs; (5) negligent representation; (6) fraud; (7)

abuse of process, in the prior state court litigation; and (8) civil conspiracy. As pled in the

complaint, the illegal acts of the conspiracy included fraudulent misrepresentation;

destruction of evidence; harassment in the prior related lawsuits; and “deceptive conduct

which violated various federal laws including 18 U.S.C. § 1341 and 1343.” Those

sections of Title 18 contain the federal criminal prohibitions on mail fraud and wire fraud.

       The defendants removed to the Eastern District of Pennsylvania, where Wallace

moved to remand for want of jurisdiction and the defendants moved to dismiss. The

District Court found there was federal jurisdiction because Wallace pled federal law


                                              2
violations in support of his civil conspiracy claim, and it denied Wallace’s motion to

remand on that basis. The District Court then granted the defendants’ motion to dismiss

all counts. The District Court held that Counts I, II, and III were duplicative of counts

brought in a prior suit and thus barred by res judicata. As to the remainder, the District

Court found them to constitute a “fishing expedition to find a way to extract more money

from his insurer.” The basis for this view was that Wallace’s complaint was drafted by a

disbarred attorney suspended from law practice for filing frivolous claims of fraud and

civil conspiracy, and that the complaint was moreover copied verbatim from a previous

complaint drafted by the disbarred attorney. Noting that we have instructed the District

Court to use common sense in reviewing a complaint on a motion to dismiss, the District

Court explained that his common sense told him that “Mr. Wallace has no idea whether

there was actually a conspiracy to reduce his insurance claim.”

       On appeal, Wallace challenges the District Court’s finding of federal question

jurisdiction. He argues that, should we find the District Court invoked jurisdiction

properly, his claims should not have been dismissed under the liberal pleading standards

of the Federal Rules. Wallace’s appellate brief does not address the District Court’s res

judicata analysis, nor its findings as to the circumstances of Wallace’s fifth filing.

       After a careful review of the record and Wallace’s arguments on appeal, we find

that dismissal with prejudice was proper for the reasons substantially stated by the District

Court. We will therefore affirm.




                                              3